Citation Nr: 9930241	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  96-02 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an increased rating for residuals of a shell 
fragment wound of the right hand, with retained foreign body, 
involving Muscle Group IX, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for an increased 
rating for his shell fragment wound of the right hand.  The 
veteran filed a timely notice of disagreement, initiating 
this appeal.  

The veteran's claim has previously been presented to the 
Board in November 1996 and August 1998, at which times it was 
remanded for additional development.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

As an initial matter, the veteran's increased rating claim is 
well grounded.  The United States Court of Veterans Appeals 
(Court) has held that if a veteran claims that a service-
connected disability has become worse, then the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
As the veteran has alleged an increase in the severity of his 
service connected disability, his claim is well grounded.  

In the Board's August 1998 remand, a new VA medical 
examination was ordered.  In order to assist in the 
development of the claim, the Board, in the remand of August 
1998, stated several specific, clearly identified questions.  
However, the examination report of April 1999 does not 
include responses to the questions asked in the Board remand 
of August 1998.

In the case of Stegall v. West, the U. S. Court of Appeals 
for Veterans Claims (Court) held that "a remand by . . . the 
Board confers on the veteran or other claimant, as a matter 
of law, the right to compliance with the remand orders."  
Stegall v. West, 11 Vet. App. 268, 271 (1998) (emphasis 
added).  Due to the inadequacy of the previous examination, 
this claim must be remanded, and a new VA examination of the 
veteran's right hand must be afforded him.  

In light of the above, this claim is REMANDED for the 
following additional development:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.  

2.  The RO should ensure that all 
pertinent records of treatment, both 
private and VA, are associated with the 
claims folder.

3.  After completion of the above, the 
veteran must be scheduled for a complete 
VA medical examination to evaluate his 
service connected residuals of a shell 
fragment wound to the right hand, to be 
performed as outlined in the Board's 
August 1998 remand.  A notification of 
examination letter, a copy of which must 
be associated with the claims folder, 
should be sent to the veteran advising 
him of the consequences of a failure to 
appear for examination.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.  The examining physician 
should note that the remand of August 
1998 includes 16 separate questions 
identified by the letters "a" through 
"p."  The report of the examination 
must include a response each question.  
All necessary tests should be 
accomplished.  The medical basis for all 
opinions expressed should be indicated.  

4.  After completion of all requested 
development, the RO should review the 
evidence added to the record and confirm 
that it conforms to the requirements of 
this remand, as well as the Board's 
August 1998 remand.  The RO must then 
reevaluate the veteran's claim.  If the 
actions taken remain adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case.  They should then 
be afforded a reasonable opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












